Per curiam.
This case was entered in this court at the May Term, 1948, on a bill of exceptions allowed in the Superior Court at the term it was tried. The bill, by reason of an error in pleading or procedure, is insufficient to present the issues intended to be raised because of the failure to incorporate the pleadings and evidence in the record by appropriate reference.
After the entry of the case in this court the parties discovered the error, agreed upon an amendment to the bill which would supply the deficiency, secured its purported allowance in the Superior Court by the Justice who heard *409the case at nisi prius, and inserted it in the record then in the custody of the clerk of this court.
All the action taken in the Superior Court after the case was entered in this court must be disregarded as a nullity. Papers in the custody of this court can never be altered in any manner except by its authority. When errors in pleading or procedure render it impossible to pass upon the issues intended to be raised by a bill of exceptions, and the ends of justice require such action, this court has authority under R. S. Chap. 91, Sec. 14 to order a remand for the correction of such errors. This is such a case and it is remanded to any justice of the Superior Court for correction of the bill of exceptions by incorporation of the pleadings and evidence and any other essential material in term time or vacation, and the reentry of the case at the September Term, 1948, of the Law Court.